Exhibit 10.1

TAX SHARING AGREEMENT

This Tax Sharing Agreement (this “Agreement”) is entered into as of July 16,
2007 among American Standard Companies Inc., a Delaware corporation (“ASD”),
WABCO Holdings Inc, a Delaware corporation and wholly-owned subsidiary of ASD
(“WABCO”), Trane L.P., a Bermuda LP treated as a corporation for U.S. federal
income tax purposes (“TBLP”), American Standard Europe L.P., a Bermuda limited
partnership treated as a corporation for U.S. federal income tax purposes
(“WLP”), Ideal Standard Wabco Trane Indústria E Comércio Ltda., a Brazilian
limited company treated as a disregarded entity for U.S. federal income tax
purposes (“Trane Brazil”), and WABCO do Brasil Industria e Comercio de Freios
Ltda., a Brazilian company treated as a corporation for U.S. federal income tax
purposes (“WABCO Brazil” and, together with ASD, WABCO, TBLP, WLP and Trane
Brazil, the “Parties”). Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Separation and Distribution Agreement, dated as of July 16, 2007, between ASD
and WABCO (the “Distribution Agreement”).

RECITALS

WHEREAS, ASD is the common parent corporation of an affiliated group of
corporations within the meaning of Section 1504(a) of the Internal Revenue Code
of 1986, as amended (the “Code”), that has filed consolidated federal income tax
returns.

WHEREAS, WABCO is a newly-formed, wholly-owned subsidiary of ASD.

WHEREAS, ASD will effect the restructuring transactions described in the
Distribution Agreement for the purpose of aggregating the VCS Business in the
WABCO Group prior to the Distribution (collectively, the “Reorganization”).

WHEREAS, on the Distribution Date, ASD will distribute all of the issued and
outstanding shares of WABCO Common Stock on a pro rata basis to holders of ASD
Common Stock (the “Distribution”).

WHEREAS, the Parties intend that the Distribution will qualify as a non-taxable
transaction under Section 355 of the Code, after which none of WABCO or its
Subsidiaries will be a member of the ASD Group for federal income tax purposes.

WHEREAS, the Parties desire to set forth their rights and obligations with
respect to Taxes (as defined herein) due for periods before and after the
Distribution Date.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto agree as follows:

ARTICLE I. DEFINITIONS

1.01 GENERAL. As used in this Agreement, the following terms shall have the
following meanings:

“Affiliate” shall have the meaning set forth in the Distribution Agreement.

“Agreement” shall have the meaning set forth in the Preamble to this Agreement.

“ASD” shall have the meaning set forth in the Preamble to this Agreement.

“ASD Common Stock” shall have the meaning set forth in the Distribution
Agreement.

“ASD Filed Tax Return” shall have the meaning set forth in Section 2.01(a).

“ASD Group” shall have the meaning set forth in the Distribution Agreement.

“ASD Taxes” shall have the meaning set forth in Section 2.03(a).

“B&K Business” shall have the meaning set forth in the Distribution Agreement.

“B&K Foreign Tax Liability” shall have the meaning set forth in Section 2.03(a).

“Benefit Item” shall have the meaning set forth in Schedule 2.03(d).

“Business Day” shall have the meaning set forth in the Distribution Agreement.

“Claim” shall have the meaning set forth in Section 4.02.

“Code” shall have the meaning set forth in the Recitals.

“Dispute” shall have the meaning set forth in Section 8.01.

“Distribution” shall have the meaning set forth in the Recitals.

“Distribution Agreement” shall have the meaning set forth in the Preamble to
this Agreement.

“Distribution Date” shall have the meaning set forth in the Distribution
Agreement.

“External Distribution Tax Liability” shall have the meaning set forth in
Section 2.03(a).

“Final Determination” shall mean a determination within the meaning of
Section 1313 of the Code or any similar provision of state or local Tax law.

“Foreign Taxes” shall mean all Taxes imposed by a Taxing Authority of any
jurisdiction outside of the United States.

 

2



--------------------------------------------------------------------------------

“Governmental Entity” shall have the meaning set forth in the Distribution
Agreement.

“Indemnifiable Losses” shall have the meaning set forth in the Distribution
Agreement.

“Indemnified Party” shall have the meaning set forth in Section 4.02.

“Indemnifying Party” shall have the meaning set forth in Section 4.02.

“Parties” shall have the meaning set forth in the Preamble to this Agreement.

“Person” shall have the meaning set forth in the Distribution Agreement.

“Post-Distribution Period” shall mean any taxable year or other taxable period
beginning after the Distribution Date and, in the case of any taxable year or
other taxable period that begins before and ends after the Distribution Date,
that part of the taxable year or other taxable period that begins at the
beginning of the day after the Distribution Date.

“Pre-Distribution Period” shall mean any taxable year or other taxable period
that ends on or before the Distribution Date and, in the case of any taxable
year or other taxable period that begins before and ends after the Distribution
Date, that part of the taxable year or other taxable period through the close of
the Distribution Date.

“Preliminary Tax Advisor” shall have the meaning set forth in Section 8.01.

“Prime Rate” shall have the meaning set forth in the Distribution Agreement.

“Prohibited Acts” shall have the meaning set forth in Section 3.02.

“Proposed Acquisition Transaction” means a transaction or series of related
transactions (or any agreement, understanding, arrangement or substantial
negotiations, within the meaning of Section 355(e) of the Code and the Treasury
Regulations promulgated thereunder, to enter into a transaction or series of
related transactions), as a result of which WABCO (or any successor thereto)
would merge or consolidate with any other Person or as a result of which any
Person or any group of Persons would (directly or indirectly) acquire, or have
the right to acquire (through an option or otherwise) from WABCO (or any
successor thereto) and/or one or more holders of WABCO common stock,
respectively, any amount of stock of WABCO, that would, when combined with any
other changes in ownership of the stock of WABCO pertinent for purposes of
Section 355(e) of the Code and the Treasury Regulations promulgated thereunder,
comprise more than thirty-five percent (35%) of the value of all outstanding
stock of WABCO as of the date of such transaction, or in the case of a series of
transactions, the date of the last transaction of such series; provided,
however, that the foregoing shall not include an acquisition (other than
involving a public offering) with respect to which there were no agreement,
understanding, arrangement or substantial negotiations, within the meaning of
Section 355(e) of the Code and the Treasury Regulations promulgated thereunder,
regarding the acquisition or a similar acquisition at any time during the two
year period ending on the date of the Distribution. For purposes of determining
whether a transaction constitutes an indirect acquisition for purposes of the
first sentence of this definition, any recapitalization resulting in a shift of
voting power or any redemption of shares of stock (including any redemption of
WABCO equity pursuant to the exception in Section 3.02(iii)) shall be treated as
an indirect acquisition of stock by the non-exchanging

 

3



--------------------------------------------------------------------------------

shareholders. This definition and the application thereof is intended to monitor
compliance with Section 355(e) of the Code and the Treasury Regulations
promulgated thereunder and shall be interpreted accordingly by the Parties in
good faith.

“Remainco Business” shall have the meaning set forth in the Distribution
Agreement.

“Reorganization” shall have the meaning set forth in the Recitals.

“Restructuring Tax Liability” shall have the meaning set forth in
Section 2.03(a).

“Ruling” shall have the meaning set forth in Section 2.01(b).

“Ruling Request” shall mean the request for rulings submitted by ASD to the
Internal Revenue Service on March 15, 2007, including the exhibits attached
thereto, and all related supplements.

“Subsidiary” shall have the meaning set forth in the Distribution Agreement.

“Tax” or “Taxes” shall mean (i) all taxes, charges, fees, duties, levies,
imposts, rates or other assessments or governmental charges of any kind imposed
by any federal, state, local or foreign Governmental Entity, including, without
limitation, income, gross receipts, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, custom duties, property,
sales, use, license, capital stock, transfer, franchise, registration, payroll,
withholding, social security, unemployment, disability, value added, alternative
or add-on minimum or other taxes, whether disputed or not, and including any
interest, penalties, charges or additions attributable thereto, (ii) liability
for the payment of any amount of the type described in clause (i) above arising
as a result of being (or having been) a member of any group or being (or having
been) included or required to be included in any Tax Return related thereto, and
(iii) liability for the payment of any amount of the type described in clauses
(i) or (ii) above as a result of any express or implied obligation to indemnify
or otherwise assume or succeed to the liability of any other Person.

“Tax Advisor” shall have the meaning set forth in Section 8.01.

“Tax Benefit” shall mean the reduction in Tax liability of the Indemnified Party
arising in connection with any Claim determined, without duplication, as the sum
of (i) the product of any deduction available to the Indemnified Party (whether
or not currently used or usable) and the actual combined income tax rate of the
Indemnified Party in the year the Claim arose, (ii) the amount of any refund and
(iii) the amount of reduction in Taxes for any credit utilized in the year the
Claim arose.

“Tax Certificates” shall mean certificates of officers of ASD and WABCO, dated
as of July 31, 2007, provided to Skadden, Arps, Slate, Meagher & Flom LLP in
connection with the Tax Opinion.

“Tax Contest” shall have the meaning set forth in Section 5.01.

“Tax Cost” shall mean the increase in Tax liability of the Indemnified Party
arising in connection with any Claim determined as the product of any income or
gain resulting from the payment of such Claim by the Indemnifying Party and the
actual combined income tax rate of the Indemnified Party in the year the
indemnification payment is accrued by the Indemnified Party.

 

4



--------------------------------------------------------------------------------

“Tax Information Packages” shall mean any information required in order to
prepare and file any ASD Filed Tax Return.

“Taxing Authority” shall mean any Governmental Entity having jurisdiction over
the assessment, determination, collection or imposition of any Tax.

“Tax Materials” shall have the meaning set forth in Section 3.01(a).

“Tax Opinion” shall mean the written opinion of Skadden, Arps, Slate, Meagher &
Flom LLP, dated as of July 31, 2007, regarding certain U.S. federal income tax
consequences of certain transactions executed as part of the Reorganization and
the Distribution.

“Tax Return” shall mean any return, report, certificate, form or similar
statement or document (including any related supporting information or schedule
attached thereto and any information return, amended tax return, claim for
refund or declaration of estimated tax) required to be supplied to, or filed
with, a Governmental Entity, or any bill for or notice related to ad valorem or
other similar Taxes received from a Governmental Entity, in each case, in
connection with the determination, assessment or collection of any Tax or the
administration of any laws, regulations or administrative requirements relating
to any Tax.

“TBLP” shall have the meaning set forth in the Preamble to this Agreement.

“Trane Brazil” shall have the meaning set forth in the Preamble to this
Agreement.

“Trane Brazil Contribution” shall mean Trane Brazil’s contribution of its assets
relating to the VCS Business to WABCO Brazil as part of the Reorganization.

“VCS Assets” shall have the meaning set forth in the Distribution Agreement.

“VCS Business” shall have the meaning set forth in the Distribution Agreement.

“VCS Tax Liability” shall have the meaning set forth in Section 2.03(a).

“WABCO” shall have the meaning set forth in the Preamble to this Agreement.

“WABCO Brazil” shall have the meaning set forth in the Preamble to this
Agreement.

“WABCO Brazil Restructuring Tax Liability” shall have the meaning set forth in
Section 2.03(b).

“WABCO Common Stock” shall have the meaning set forth in the Distribution
Agreement.

 

5



--------------------------------------------------------------------------------

“WABCO Filed Tax Return” shall have the meaning set forth in Section 2.01(b).

“WABCO Group” shall have the meaning set forth in the Distribution Agreement.

“WABCO Taxes” shall have the meaning set forth in Section 2.03(b).

“WLP” shall have the meaning set forth in the Preamble to this Agreement.

“WLP Contribution” shall mean WLP’s contribution of its assets relating to the
Trane and B&K Businesses to TBLP as part of the Restructuring.

“WLP Restructuring Tax Liability” shall have the meaning set forth in
Section 2.03(b).

1.02 INTERPRETATION. For all purposes of this Agreement: (i) the terms defined
in this Agreement include the plural as well as the singular; (ii) all
references in this Agreement to “Preamble”, “Recitals”, “Articles”, “Sections”
and other subdivisions are to the designated Preamble, Recitals, Articles,
Sections and other subdivisions of the body of this Agreement; (iii) pronouns of
either gender or neuter include, as appropriate, the other pronoun forms;
(iv) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision; (v) “or” is not exclusive; (vi) “including” shall
be deemed to be followed by “but not limited to”; and (vii) any definition of or
reference to any statute shall be construed as referring also to any rules and
regulations promulgated thereunder.

ARTICLE II. TAX RETURNS AND TAX PAYMENTS

2.01 OBLIGATIONS TO FILE TAX RETURNS.

(a) The ASD Group shall have the sole and exclusive responsibility for the
preparation and filing of each Tax Return filed after the Distribution Date that
includes any member of the ASD Group or any assets or operations of the Remainco
Business other than Tax Returns listed on Schedule 2.01(a) (each, an “ASD Filed
Tax Return”); provided, however, that (x) WABCO shall prepare and deliver to ASD
in a manner consistent with past practices pro forma Tax Returns and Tax
Information Packages with respect to each member of the WABCO Group or portion
of the VCS Business included in, or reflected on, an ASD Filed Tax Return no
later than ninety (90) days before the due date for the filing of the relevant
Tax Return, (y) ASD shall provide to WABCO no later than thirty (30) days in
advance of the due date for the filing thereof, and WABCO shall have a
reasonable opportunity to review and comment on, any such ASD Filed Tax Return
(or the relevant portion thereof) to the extent that WABCO is responsible for
any portion of the Taxes reported on such ASD Filed Tax Return, and (z) in the
case of any ASD Filed Tax Return that includes any member of the WABCO Group or
the VCS Business only for the portion of the relevant taxable period that ends
on the Distribution Date, taxable income, assets or other attributes of the VCS
Business shall be allocated by ASD to the portion of such taxable period that
ends on the Distribution Date based on an actual or hypothetical closing of the
books at the close of the Distribution Date performed by ASD. Each member of the
WABCO Group hereby irrevocably authorizes and designates ASD as its agent,
coordinator and administrator for the purpose of taking any and all actions
necessary or incidental to the filing of any such ASD Filed Tax Returns and,
except as otherwise provided herein, for the purpose of making payments to, or
collecting refunds from, any Governmental Entity in respect of an ASD Filed Tax
Return. Except as otherwise provided herein, ASD shall have the exclusive right
to file, prosecute,

 

6



--------------------------------------------------------------------------------

compromise or settle any claim for, or refund of, Taxes in respect of an ASD
Filed Tax Return for which ASD bears responsibility hereunder and to determine
whether any refunds of Taxes to which the ASD Group may be entitled shall be
received by way of refund or credit against the Tax liability of the ASD Group.
For purposes of this Section, validly filed extensions of time to file tax
returns should be treated as extending the date such returns are required to be
filed.

(b) The WABCO Group shall have the sole and exclusive responsibility for the
preparation and filing of (A) each Tax Return that is required to be filed after
the Distribution Date that includes any member of the WABCO Group or any assets
or operations of the VCS Business that is not an ASD Filed Tax Return and
(B) Tax Returns listed on Schedule 2.01(a) (each, a “WABCO Filed Tax Return”);
provided, however, that, except as otherwise required by law, (1) all WABCO
Filed Tax Returns shall be prepared on a basis that is consistent with the Tax
Opinion and the private letter ruling received by ASD on July 10, 2007 (the
“Ruling”) with respect to the Reorganization transactions addressed therein and
the Distribution and consistent with past practices of ASD, (2) WABCO shall
provide to ASD no later than thirty (30) days in advance of the due date for the
filing thereof, and ASD shall have a reasonable opportunity to review and
comment on, any such WABCO Filed Tax Return (or the relevant portion thereof) to
the extent that ASD is responsible for any portion of the Taxes reported on such
WABCO Filed Tax Return and (3) in the case of any WABCO Filed Tax Return that
includes any member of the WABCO Group or the VCS Business only for the portion
of the relevant taxable period that begins after the Distribution Date, taxable
income, assets or other attributes of the VCS Business shall be allocated by ASD
to the portion of such taxable period that begins after the Distribution Date
based on an actual or hypothetical closing of the books at the close of the
Distribution Date. For purposes of this Section, validly filed extensions of
time to file tax returns should be treated as extending the date such returns
are required to be filed.

2.02 OBLIGATION TO REMIT TAXES. Subject to Section 2.01 and subject always to
the ultimate division of responsibility for Taxes set out in Section 2.03, the
ASD Group and the WABCO Group shall each remit or cause to be remitted to the
applicable Governmental Entity in a timely manner any Taxes due in respect of
any Tax Return that such Party is required to file (or, in the case of a Tax for
which no Tax Return is required to be filed, which is otherwise payable by such
Party or a member of such Party’s group (the ASD Group or the WABCO Group) to
any Governmental Entity). In the case of any ASD Filed Tax Return or WABCO Filed
Tax Return, for which the Party not required to file such Tax Return is
obligated under this Agreement to pay all or a portion of the Taxes reported as
due on such Tax Return, the Party filing such Tax Return shall notify the other
Party, in writing, of its obligation to pay such Taxes and the Party receiving
such notice shall pay such amount to the Party filing such Tax Return in
accordance with the notice and payment provisions contained in ARTICLE IV.

2.03 TAX SHARING OBLIGATIONS AND PRIOR AGREEMENTS.

(a) ASD and the members of the ASD Group shall be responsible for the payment of
(and shall be entitled to any refund of, whether received in cash or applied
against future Tax obligations) all Taxes attributable to any member of the ASD
Group or the Remainco Businesses for any Pre-Distribution Period or
Post-Distribution Period other than (i) Taxes arising as a result of (A) the
Distribution, except to the extent such Taxes arise as a result of any breach of
any covenant or any other obligation contained in the Tax Materials or this
Agreement by ASD or any member of the ASD Group or

 

7



--------------------------------------------------------------------------------

any shareholder of ASD (the “External Distribution Tax Liability”), or (B) the
Reorganization or any transaction associated therewith as described in the
Ruling or the Distribution Agreement and paid after the Distribution except to
the extent such Taxes arise as a result of any action undertaken by ASD, any
member of the ASD Group or any shareholder of ASD after the Distribution (the
“Restructuring Tax Liability”), (ii) claims for indemnification made by one or
more buyers of the B&K Business, or any assignee of such claims, with respect to
Foreign Taxes resulting from (Y) any audit, examination, investigation, or other
proceeding by any Governmental Entity in respect of Taxes or Tax matters of the
B&K Business, or (Z) any underpayment of Taxes identified by a buyer of the B&K
Business relating to Taxes or Tax Returns of the B&K Business, each with respect
to periods prior to the earlier of (I) the date of sale of the B&K Business, or
if the B&K Business is not sold to a single buyer, the date the buyer making the
indemnification claim purchased a portion of the B&K Business to which such
claim relates, or (II) December 31, 2007 (the “B&K Foreign Tax Liability”) and
(iii) Taxes imposed with respect to the ownership of the VCS Assets or the
operation of the VCS Business by any member of the ASD Group (the “VCS Tax
Liability”) (collectively, the “ASD Taxes”).

(b) WABCO and the members of the WABCO Group shall be responsible for the
payment of (and shall be entitled to any refund of, whether received in cash or
applied against future Tax obligations) (i) all Taxes attributable to any member
of the WABCO Group, the ownership of any VCS Asset or the operation of the VCS
Business for any Pre-Distribution Period or Post-Distribution Period, (ii) the
External Distribution Tax Liability, (iii) the Restructuring Tax Liability,
(iv) the B&K Foreign Tax Liability, and (v) the VCS Tax Liability (collectively,
the “WABCO Taxes”), provided, however, that the portion of the Restructuring Tax
Liability incurred by TBLP and its Subsidiaries (the “WLP Restructuring Tax
Liability”) shall be assumed by WLP in connection with the WLP Contribution;
provided further, that the portion of the Restructuring Tax Liability incurred
or assumed by Trane Brazil and its Subsidiaries attributable to Canadian and
Brazilian Taxes (the “WABCO Brazil Restructuring Tax Liability”) shall be
assumed by WABCO Brazil in connection with the Trane Brazil Contribution.

(c) If, prior to the Distribution, a deposit were made with respect to any Tax
for which WABCO, WLP or WABCO Brazil is responsible under this Agreement, such
deposit shall be assigned to such responsible Party and such Party shall only be
liable for the amount of such Tax ultimately due in excess of the applicable
deposit. Refunds of such deposits shall be remitted to, and any credits with
respect to Taxes attributable to such deposits shall be for the benefit of,
WABCO or the WABCO subsidiary responsible for the Tax with respect to which the
deposit was made.

(d) Notwithstanding anything else to the contrary contained herein or in any
other Transaction Agreement, the Parties agree to allocate the Benefit Items set
forth on Schedule 2.03(d) in accordance therewith.

(e) Except as set forth in this Agreement and in consideration of the mutual
indemnities and other obligations of this Agreement, any and all prior Tax
sharing or allocation agreements or practices between any member of the ASD
Group and any member of the WABCO Group shall be terminated with respect to the
WABCO Group as of the Distribution Date, and no member of the WABCO Group shall
have any continuing rights or obligations thereunder. Notwithstanding the prior
sentence, the Indemnity and Guaranty Agreement entered into among Ideal Standard
Do Brasil Indústria E Comércio De Materiais Sanitários Ltda, Wabco Do Brasil
Indústria E Comércio De Freios Ltda, and Ideal Standard Wabco Trane Indústria E
Comércio Ltda, dated July 13, 2007, shall not be terminated as of the
Distribution Date and the parties shall continue to be bound by such agreement.

 

8



--------------------------------------------------------------------------------

2.04 AMENDED RETURNS.

(a) WABCO shall not, and shall not permit any member of the WABCO Group, to file
any amended Tax Return that includes any member of the ASD Group or any of the
assets or operations of the Remainco Businesses without the consent of ASD, not
to be unreasonably withheld. ASD shall provide a response to a request for such
consent from WABCO within seven (7) Business Days following the receipt of such
request. Receipt of consent by WABCO or a member of the WABCO Group from ASD
under the provisions of this Section 2.04(a) shall not limit or modify WABCO’s
continuing indemnification obligation under Section 4.01(b).

(b) ASD shall not, and shall not permit any member of the ASD Group, to file any
amended Tax Return that includes any member of the WABCO Group or any of the
assets or operations of the VCS Business without the consent of WABCO, not to be
unreasonably withheld. WABCO shall provide a response to a request for such
consent from ASD within seven (7) Business Days following the receipt of such
request. Receipt of consent by ASD or a member of the ASD Group from WABCO under
the provisions of this Section 2.04(b) shall not limit or modify ASD’s
continuing indemnification obligation under Section 4.01(a).

ARTICLE III. REPRESENTATIONS AND COVENANTS

3.01 COMPLIANCE WITH THE RULING AND TAX OPINION.

(a) ASD (on behalf of itself and all other members of the ASD Group) hereby
represents and warrants that (i) it has examined (A) the Ruling, (B) the Tax
Opinion, (C) the Ruling Request, (D) the Tax Certificates and (E) any other
materials delivered or deliverable in connection with the issuance of the Ruling
and the rendering of the Tax Opinion (collectively, the “Tax Materials”) and
(ii) the facts presented and representations made therein, to the extent
descriptive of or otherwise relating to ASD or any member of the ASD Group or
the Remainco Businesses, were, at the time presented or represented and from
such time until and including the Distribution Date true, correct and complete
in all material respects. ASD (on behalf of itself and all other members of the
ASD Group) hereby confirms and agrees to comply with any and all covenants and
agreements in the Tax Materials applicable to ASD or any member of the ASD Group
or the Remainco Businesses.

(b) WABCO (on behalf of itself and all other members of the WABCO Group) hereby
represents and warrants that (i) it has examined the Tax Materials and (ii) the
facts presented and representations made therein, to the extent descriptive of
or otherwise relating to WABCO or any member of the WABCO Group or the VCS
Business, were at the time presented or represented and from such time until and
including the Distribution Date true, correct and complete in all respects.
WABCO (on behalf of itself and all other members of the WABCO Group) hereby
confirms and agrees to comply with any and all covenants and agreements in the
Tax Materials applicable to WABCO or any member of the WABCO Group or the VCS
Business.

3.02 OPINION REQUIREMENT FOR MAJOR TRANSACTIONS. WABCO (on behalf of itself and
all other members of the WABCO Group) hereby covenants and agrees that no member
of the WABCO Group will take or permit to be taken within two (2) years of the
Distribution the following

 

9



--------------------------------------------------------------------------------

actions: (i) any Proposed Acquisition Transaction or approval of any Proposed
Acquisition Transaction for any purpose; (ii) the issuance of any WABCO equity
or rights to acquire any WABCO equity (other than (A) any such issuance
qualifying under Treas. Reg. § 1.355-7(d)(8) in connection with the performance
of services, or (B) any issuances which, in the aggregate, would not result in a
Proposed Acquisition Transaction); (iii) redemptions or repurchases of any WABCO
equity (except to the extent consistent with the requirements of Rev. Proc.
96-30 and statements made with respect thereto in the Ruling Request and the
Ruling); (iv) recapitalizations or other dispositions of, or modifications to
the terms of, any WABCO equity; (v) any liquidation, merger or consolidation
involving WABCO (including, for purposes of clarification, the conversion of
WABCO into a limited liability company); (vi) any sale of all or substantially
all of WABCO’s assets in a single transaction or series of related transactions;
(vii) the disposition or discontinuance of the operation of any active trade or
business assets except in the ordinary course of business; or (viii) actions or
positions inconsistent with any representation or covenant of WABCO or any
member of the WABCO Group contained in Section 3.01(b) or Section 6.02 of this
Agreement and no member of the WABCO Group will take or permit to be taken any
action at any time that could jeopardize, directly or indirectly, any of the
conclusions contained in the Ruling or the Tax Opinion (collectively, the
“Prohibited Acts”). Notwithstanding the foregoing, WABCO or a member of the
WABCO Group may take any of the Prohibited Acts if WABCO obtains (1) the written
consent of ASD, not to be unreasonably withheld, or (2) (a) an unqualified
opinion of a nationally recognized law firm, in form and substance reasonably
satisfactory to ASD, that the taking of such action will not adversely affect,
directly or indirectly, any of the conclusions contained in the Ruling or the
Tax Opinion, or (b) a supplemental ruling from the Internal Revenue Service that
the taking of such action will not adversely affect, directly or indirectly, any
of the conclusions contained in the Ruling, provided, however, that no request
for a supplemental ruling shall be made prior to obtaining ASD’s consent, not to
be unreasonably withheld, and that ASD shall have the right to participate in
the preparation of all material correspondence, calls, meetings and similar
events related to obtaining such supplemental ruling. ASD shall provide a
response to a request for consent from WABCO under the provisions of this
Section 3.02 within seven (7) Business Days following the receipt of such
request. Receipt of consent by WABCO or a member of the WABCO Group from ASD
under the provisions of this Section 3.02 shall not limit or modify WABCO’s
continuing indemnification obligation under Section 4.01(b).

3.03 AMERICAN STANDARD COVENANTS. Notwithstanding anything else to the contrary
contained in this Agreement or any other agreement, ASD (on behalf of itself and
all other members of the ASD Group) hereby confirms and agrees that neither ASD
nor any member of the ASD Group will take or permit to be taken any action at
any time that would likely jeopardize, directly or indirectly, any of the
conclusions contained in the Ruling or the Tax Opinion.

 

10



--------------------------------------------------------------------------------

ARTICLE IV. INDEMNITY OBLIGATIONS AND PAYMENTS

4.01 INDEMNITY OBLIGATIONS.

(a) ASD shall indemnify and hold harmless WABCO from and against, and will
reimburse WABCO for (i) all ASD Taxes and (ii) all Taxes and Indemnifiable
Losses arising out of, based upon or relating or attributable to any breach of
any representation, covenant or obligation of any member of the ASD Group under
this Agreement.

(b) Notwithstanding whether any action is permitted or consented to hereunder
and notwithstanding anything else to the contrary contained herein, the WABCO
Group shall indemnify and hold harmless ASD from and against, and will reimburse
ASD for (i) all WABCO Taxes and (ii) all Taxes and Indemnifiable Losses arising
out of, based upon or relating or attributable to any breach of or inaccuracy in
any representation, covenant or obligation of any member of the WABCO Group
under this Agreement.

(c) WLP shall indemnify and hold harmless TBLP and its Subsidiaries from and
against, and will reimburse TBLP and its Subsidiaries for (i) the WLP
Restructuring Tax Liability and (ii) all Taxes and Indemnifiable Losses arising
out of, based upon or relating or attributable to any breach of any
representation, covenant or obligation of WLP under this Agreement.

(d) WABCO Brazil shall indemnify and hold harmless Trane Brazil and its
Subsidiaries from and against, and will reimburse Trane Brazil and its
Subsidiaries for (i) the WABCO Brazil Restructuring Tax Liability and (ii) all
Taxes and Indemnifiable Losses arising out of, based upon or relating or
attributable to any breach of any representation, covenant or obligation of
WABCO Brazil under this Agreement.

4.02 NOTICE. A Party making a claim for indemnification under this Agreement
(the “Indemnified Party”) shall provide the Party from whom such indemnification
is sought (the “Indemnifying Party”) with written notice of such claim
describing such claim in reasonable detail and accompanied by reasonable
documentation supporting such claim (the “Claim”) no later than twenty
(20) Business Days after the Indemnified Party (i) files a Tax Return reporting
Taxes due which are subject to reimbursement or (ii) receives written notice
with respect to Taxes that may be subject to indemnification under this
Agreement, provided, however, that in the event that timely notice is not
provided, the Indemnifying Party shall be relieved of its obligation to
indemnify the Indemnified Party only to the extent that such delay results in
actual increased costs or actual prejudice.

4.03 TIMING OF PAYMENTS. The Indemnifying Party shall pay the amount of any
Claim to the Indemnified Party within ten (10) Business Days of receipt of the
Claim, provided that, if such Claim is still subject to the outcome of any Tax
Contest, then payment shall not be due until ten (10) Business Days after such
Claim either is resolved through a Final Determination, or prior to a Final
Determination, if the Indemnified Party and the Indemnifying Party agree on the
indemnification obligation under this Agreement with respect to such Claim. All
indemnification payments due under this Agreement shall be made by wire transfer
of immediately available funds to a bank account of the Indemnified Party. Late
payments shall be subject to interest at a rate per annum equal to the then
effective Prime Rate plus 2% (or the maximum legal rate, whichever is lower),
calculated for the actual number of days elapsed, accrued from the date on which
such payment was due up to the date of the actual receipt of payment.

 

11



--------------------------------------------------------------------------------

4.04 TREATMENT OF PAYMENTS. The Parties agree that any payment made among the
Parties pursuant to this Agreement shall be treated, to the extent permitted by
law, for all Tax purposes as a non-taxable payment made immediately prior to the
Distribution.

4.05 PAYMENTS NET OF INSURANCE PROCEEDS, TAX COSTS AND BENEFITS. The amount due
with respect to any Claim by an Indemnified Party under this Agreement shall be
determined net of the amount of related insurance proceeds, Tax Benefit and Tax
Cost to the Indemnified Party.

ARTICLE V. TAX CONTESTS

5.01 NOTICE. The Indemnified Party shall promptly notify the Indemnifying Party
in writing upon receipt by the Indemnified Party or any member of its group of a
written communication from any Governmental Entity with respect to any pending
or threatened audit, claim, dispute, suit, action, proposed assessment or other
proceeding (a “Tax Contest”) concerning any Taxes for which the Indemnifying
Party may be liable under this Agreement.

5.02 CONTROL OF CONTESTS BY ASD. Subject to the limitations in any agreement
relating to the sale or other disposition of all or any portion of the B&K
Business, ASD shall have the sole responsibility and control over the handling
of any Tax Contest, including the exclusive right to communicate with agents of
the Governmental Entity and to control, resolve, settle or agree to any
deficiency, claim or adjustment proposed, asserted or assessed in connection
with or as a result of any such Tax Contest, involving any ASD Filed Tax Return
, but excluding Tax Contests involving the B&K Foreign Tax Liability and the Tax
Contests listed on Schedule 5.02; provided, however, that ASD shall not resolve,
settle or agree to any deficiency, claim or adjustment proposed, asserted or
assessed in connection with or as a result of any such Tax Contest that affects
the liability of WABCO or a member of the WABCO Group under this Agreement
without the consent of WABCO, not to be unreasonably withheld. WABCO shall
provide a response to a request for such consent from ASD within seven
(7) Business Days following the receipt of such request. Subject to ASD’s rights
under this Section 5.02, upon request by WABCO, WLP or WABCO Brazil, such
requesting party shall, at its own expense, be allowed to participate in the
handling of any such Tax Contest with respect to any item that may affect the
liability of WABCO (or any member of the WABCO Group), WLP or WABCO Brazil, as
the case may be, under this Agreement, provided, however, that such rights shall
be limited to the extent that ASD’s right to control or otherwise participate in
the relevant Tax Contest are limited pursuant to any agreement for a sale or
other disposition of all or any portion of the B&K Business.

5.03 CONTROL OF CONTESTS BY WABCO. WABCO shall have the full responsibility and
control over the handling of any Tax Contest, including the exclusive right to
communicate with agents of the Governmental Entity and to control, resolve,
settle or agree to any deficiency, claim or

 

12



--------------------------------------------------------------------------------

adjustment proposed, asserted or assessed in connection with or as a result of
any such Tax Contest, involving any WABCO Filed Tax Return, the B&K Foreign Tax
Liability and the Tax Contests listed on Schedule 5.02; provided, however, that
WABCO’s right to control or otherwise participate in a Tax Contest involving a
WABCO Filed Tax Return, a Tax Contest listed on Schedule 5.02 or the B&K Foreign
Tax Liability shall be limited to the extent that ASD’s right to control or
otherwise participate in the relevant Tax Contest are limited pursuant to any
agreement relating to the sale or other disposition of all or any portion of the
B&K Business; provided, further, that WABCO shall not resolve, settle or agree
to any deficiency, claim or adjustment proposed, asserted or assessed in
connection with or as a result of any such Tax Contest that affects the
liability of ASD or a member of the ASD Group under this Agreement without the
consent of ASD, not to be unreasonably withheld. ASD shall provide a response to
a request for such consent from WABCO within seven (7) Business Days following
the receipt of such request. Subject to WABCO’s rights under this Section 5.03
and subject to any limitations in any agreement relating to the sale or other
disposition of all or any portion of the B&K Business, upon request by ASD, ASD
shall, at its own expense, be allowed to participate in the handling of any such
Tax Contest with respect to any item that may affect the liability of ASD or any
member of the ASD Group, as the case may be, under this Agreement.

ARTICLE VI. COOPERATION

6.01 GENERAL. Each Party shall fully cooperate, and shall cause all members of
such Party’s group (the ASD Group or the WABCO Group) to fully cooperate, with
the other Parties in connection with the preparation and filing of any Tax
Return or the conduct of any Tax Contest (including, where appropriate or
necessary, providing a power of attorney) concerning any issues or any other
matter contemplated under this Agreement. Each Party shall make its employees
and facilities available on a mutually convenient basis to facilitate such
cooperation.

6.02 CONSISTENT TREATMENT. Unless and until there has been a Final Determination
to the contrary, each Party agrees not to take any position on any Tax Return,
in connection with any Tax Contest or otherwise that is inconsistent with
(a) the allocation of Taxes and Benefit Items between the ASD Group and the
WABCO Group as set forth in this Agreement, (b) the Ruling, (c) the Tax Opinion,
or (d) the Tax treatment of any transaction included in the Reorganization
agreed upon by the parties.

ARTICLE VII. RETENTION OF RECORDS; ACCESS

7.01 For so long as the contents thereof may become material in the
administration of any matter under applicable Tax law, but in any event until
the later of (i) the expiration of any applicable statutes of limitation and
(ii) seven years after the Distribution Date, the Parties shall (a) retain
records, documents, accounting data and other information (including computer
data) necessary for the preparation and filing of all Tax Returns in respect of
Taxes of any member of either the ASD Group or

 

13



--------------------------------------------------------------------------------

the WABCO Group for any Pre-Distribution Period or any Post-Distribution Period
or for any Tax Contests relating to such Tax Returns, and (b) give to the other
Parties reasonable access to such records, documents, accounting data and other
information (including computer data) and to its personnel (insuring their
cooperation) and premises, for the purpose of the review or audit of such Tax
Returns to the extent relevant to an obligation or liability of a Party under
this Agreement or for purposes of the preparation or filing of any such Tax
Return, the conduct of any Tax Contest or any other matter reasonably and in
good faith related to the Tax affairs of the requesting Party. At any time after
the Distribution Date that the ASD Group proposes to destroy such material or
information, it shall first notify the WABCO Group in writing and the WABCO
Group shall be entitled to receive such materials or information proposed to be
destroyed. At any time after the Distribution Date that the WABCO Group proposes
to destroy such material or information, it shall first notify the ASD Group in
writing and the ASD Group shall be entitled to receive such materials or
information proposed to be destroyed.

ARTICLE VIII. DISPUTE RESOLUTION

8.01 In the event of any disagreement arising under this Agreement, including
any dispute in connection with a claim by a third party (a “Dispute”), the
Parties shall promptly notify the chief financial officer of each of ASD and
WABCO (each, a “CFO” and, together, the “CFOs”) of such Dispute, who together
shall attempt in good faith to resolve such Dispute. If such Dispute is not
resolved within seven (7) Business Days following the date on which the CFOs
receive notification, the Parties to such Dispute shall each separately retain
an independent, nationally recognized law or accounting firm (each, a
“Preliminary Tax Advisor” and, together, the “Preliminary Tax Advisors”), which
Preliminary Tax Advisors shall jointly retain a third independent, nationally
recognized law or accounting firm which must be located in New York, New York
(the “Tax Advisor”) on behalf of the Parties to the Dispute to act as an
arbitrator in order to resolve the Dispute. The Tax Advisor’s determination as
to any Dispute shall be made in accordance with the terms of this Agreement and
shall be final and binding on the Parties and not subject to collateral attack
for any reason (other than manifest error). All fees and expenses of the
Preliminary Tax Advisor shall be borne by the Party that engaged such advisor
and all of the fees and expenses of the Tax Advisor shall be shared equally by
each of the Parties to the Dispute.

ARTICLE IX. MISCELLANEOUS PROVISIONS

9.01 GOVERNING LAW. This Agreement and the legal relations between the Parties
hereto shall be governed by and construed in accordance with the laws of the
State of New York, without regard to the conflict of laws rules thereof to the
extent such rules would require the application of the law of another
jurisdiction.

9.02 APPLICATION TO PRESENT AND FUTURE SUBSIDIARIES. This Agreement is being
entered into by ASD and WABCO on behalf of themselves and the members of their
respective

 

14



--------------------------------------------------------------------------------

groups (the ASD Group and the WABCO Group). This Agreement shall constitute a
direct obligation of each such entity and shall be deemed to have been readopted
and affirmed on behalf of any entity that becomes a Subsidiary of ASD or WABCO
in the future.

9.03 FURTHER ASSURANCES. Subject to the provisions hereof, the Parties hereto
shall make, execute, acknowledge and deliver such other instruments and
documents, and take all such other actions, as may be reasonably required in
order to effectuate the purposes of this Agreement and to consummate the
transactions contemplated hereby.

9.04 SURVIVAL. Notwithstanding any other provision of this Agreement to the
contrary, all representations, covenants and obligations contained in this
Agreement shall survive until the expiration of the applicable statute of
limitations with respect to any such matter (including extensions thereof).

9.05 DISTRIBUTION AGREEMENT. To the extent not inconsistent with any specific
term of this Agreement, the provisions of the Distribution Agreement shall apply
in relevant part to this Agreement, including 11.1 Complete Agreement;
Construction, 11.6 Notices, 11.7 Waivers, 11.8 Amendments, 11.9 Assignment,
11.10 Termination, Etc., 11.14 Third-Party Beneficiaries, 11.15 Title and
Headings, 11.16 Exhibits and Schedules, 11.19 Consent to Jurisdiction, 11.20
Specific Performance, 11.21 Waiver of Jury Trial, 11.22 Severability and 11.24
Authorization.

*            *            *

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

AMERICAN STANDARD COMPANIES INC. By:  

/s/    G. PETER D’ALOIA

Name:   G. Peter D’Aloia Title:   Senior Vice President and Chief Financial
Officer WABCO HOLDINGS INC. By:  

/s/    ULRICH MICHEL

Name:   Ulrich Michel Title:   Chief Financial Officer TRANE L.P. By:  

/s/    G. PETER D’ALOIA

Name:   G. Peter D’Aloia for American Standard International Inc., the managing
member of Trane Holdings LLC, acting as general partner of Trane L.P. AMERICAN
STANDARD EUROPE L.P. By:  

/s/    G. PETER D’ALOIA

Name:   G. Peter D’Aloia for American Standard International Inc., managing
member of American Standard Europe Holdings LLC, general partner of American
Standard Europe L.P.

IDEAL STANDARD WABCO TRANE INDÚSTRIA E COMÉRCIO LTDA.

By:  

/s/    PEDRO LAURENTINO MARCON

Name:   Pedro Laurentino Marcon Title:   Officer

WABCO DO BRASIL INDUSTRIA E COMERCIO DE

FREIOS LTDA.

By:  

/s/    MANOEL LUIZ SIMÕES GARNEIRO

Name:   Manoel Luiz Simões Garneiro Title:   Officer

 

16